Motion granted and appeal dismissed, with costs and $20 costs of motion, upon the grounds that (1) the order appealed from does not substantially modify the order of Supreme Court entered March 17, 1976 within the meaning of CPLR 5601 (subd [a], par [iii]); (2) appellant is not aggrieved by the Appellate Division modification of the order of Supreme Court entered March 19, 1976 (CPLR 5601, subd [a], par [iii]); and (3) that portion of the order appealed from which dismissed an appeal from an order of Supreme Court entered March 25, 1976, denying a motion for reargument and/or reconsideration, involves a question of discretion of the type not reviewable by the Court of Appeals (see Cohen and Karger, Powers of the New York Court of Appeals, § 147, p 585).